 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOHNNY HARRA,                                    No. 2:19-cv-2233 TLN KJN P
12                      Plaintiff,
13          v.                                        ORDER AND FINDINGS AND
                                                      RECOMMENDATIONS
14   CALIFORNIA DEPARTMENT OF
     CORRECTIONS AND
15   REHABILITATION, et al.,
16                      Defendants.
17

18          Plaintiff is a former state prisoner, proceeding pro se. By order filed March 17, 2021,

19   plaintiff was ordered to show cause, within thirty days, why he should not be sanctioned for his

20   failure to appear at the March 15, 2021 settlement conference, and was cautioned that failure to

21   respond to such order may be construed as his lack of prosecution of this action, warranting a

22   recommendation that this action be dismissed. (ECF No. 41.) The thirty- day period has now

23   expired, and plaintiff has not shown cause or otherwise responded to the court’s order.

24          Accordingly, IT IS HEREBY ORDERED that the stay of this action is lifted; and

25          IT IS RECOMMENDED that this action be dismissed without prejudice. See Local Rule

26   110; Fed. R. Civ. P. 41(b).

27          These findings and recommendations are submitted to the United States District Judge

28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
                                                     1
 1   after being served with these findings and recommendations, plaintiff may file written objections

 2   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

 3   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

 4   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

 5   (9th Cir. 1991).

 6   Dated: April 29, 2021

 7

 8
     /harr2233.fsc
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
